Title: Epitaph of Josiah and Abiah Franklin, [May 1757]
From: Franklin, Benjamin
To: 


Franklin composed an epitaph for the stone which he erected on the brick monument over his parents’ grave in the Granary Burying Ground in Boston. Though the exact dates of composition and placement of the stone are unknown, it is probable that he attended to the matter shortly before his departure for England, since his nephew Benjamin Mecom printed the inscription in August 1758 with this explanation: “The following EPITAPH was taken from a Tomb-Stone of Pennsylvania Marble, lately erected in the Burial-Place opposite to the Manufactury-House, in Boston. The Letters are very well formed: For this Specimen of superior Ability in his Business the young Artist deserves Commendation; though he that cut the Stone, is now in the same State with those whom it is intended to commemorate: He was lately shot dead by some lurking Indians on the Frontiers of Pennsylvania.”
By 1826 the inscription on the stone had been largely effaced and the monument was “in a state of dilapidation.” A group of Boston citizens, led by Dr. John C. Warren, subscribed $940 and, with the permission of the Boston City Council and Franklin’s heirs in Philadelphia, erected a new granite monument in the form of a twenty-foot pyramid. The name FRANKLIN is carved on one side and below it a bronze tablet repeats, with slight modifications, the words of the epitaph. A further inscription explains that “The original inscription having been nearly obliterated / A number of citizens / Erected this monument, as a mark of respect / for this / illustrious author, / MDCCCXXVII.” The text given below is as Mecom printed it. Variations in the autobiography and in the 1827 tablet are indicated in footnotes.
 
JOSIAH FRANKLIN,AndABIAH, his Wife,Lie here interred.
They lived lovingly together in WedlockFifty-five Years;
And without an Estate or any gainfulEmployment,
By constant Labour, and honest Industry,(With GOD’s Blessing)Maintained a large FamilyComfortably,
And brought up thirteen Children andSeven Grand-childrenReputably.
From this Instance, Reader,Be encouraged to Diligence in thy Calling,And distrust not Providence.
He was a pious and a prudent Man,She a discreet and virtuous Woman.
  Their youngest Son,In filial Regard to their Memory,Places this Stone.
  J. F. born 1655, died 1744.
A. F. born 1667, died 1752.
